Exactly 34 years 
ago today Guinea attained independence. On this anniversary I am very happy 
to convey to you. Sir, the warm greetings of the people of Guinea, its 
Government and its President, General Lansana Conte. 
Beyond its being simply a matter of tradition, I find it a very pleasant 
duty to congratulate the President on his election. I am convinced that our 
work will produce tangible -results, thanks to his personal experience and the 
international prestige of his country. 

I also wish to express to our President's predecessor, Mr. Samir Shihabi 
of the Kingdom of Saudi Arabia, with whom my delegation had the good fortune 
to cooperate within the Bureau of the forty-sixth session, our appreciation 
for the competence and dedication with which he conducted the work of that 
session. 
Mr. Perez de Cuellar also earned the high esteem of my Government for 
having marked his two consecutive terms of office with effectiveness and 
consensus. 
Similarly, I pay tribute to our Secretary-General, Mr. Boutros-Ghali, for 
his dynamism and the many initiatives he has taken since assuming office. His 
report "An Agenda for Peace" is a source of valuable inspiration in the 
maintenance and strengthening of international peace. The preventive 
diplomacy he advocates in it should have the support of the international 
community. 
The Guinean Government warmly welcomes the admission of new Member 
States, confirming once again the universality of our Organization's 
principles. 

Many events have occurred since our last session. Mankind is living 
through an age of hope, but also one of uncertainty. 
True, many promises are being made, but there does not appear to be a 
sufficient awareness of dangers. Indeed, the new world architecture is taking 
shape against a backdrop of persistent poverty and misery in the South, in 
contrast to the general well-being in the North. 
The international landscape still contains dark zones of actual and 
potential conflict. The transition towards the emerging order is creating for 
the countries of Eastern Europe, Asia, Africa and South America problems whose 
solution will require sacrifice, farsightedness and solidarity from the 
international community. 
Along with the political stakes, which are of crucial importance, there 
are no-less-important economic and social challenges. Clearly, poverty is 
undermining the fabric of States, creating profound imbalances in the 
developing countries and threatening the very foundation of human rights. And 
the first human right, the one on which all the others depend, is the right to 
development. 
Nor can there be development without a guarantee of sources of income 
derived from basic commodities, prices for which, unfortunately, are not 
within the control of developing countries. This disturbing situation 
represents a real threat to the North as well, for it is already one of the 
causes of the strong wave of migration from the South in search of prosperity. 
This is compounded by the external indebtedness of the third world 
countries. Payments for debt servicing, which increase exponentially, are in 
the final analysis an unbearable burden on economies already severely tried by 
the imbalances in the world economic order and by natural disasters. 

Many solutions have been advanced, but the international community must 
finally give priority to the growth and development of the poor countries 
must, in other words, build on the ruins of the old East-West order a new 
order based on more dynamic and more innovative North-South relations. Such
 a 
system could take into account, inter alia, free access for export products 
from the South to markets in the North and a growth in public aid to 
development and investments. 
It has been recognized that improving the situation in Africa necessarily 
involves economic reforms, the sound management of public affairs and popular 
participation in development. In this connection, most of the countries of 
Africa have undertaken deep political, economic and social reforms. But the 
efforts undertaken on the national, subregional and regional levels have not, 
unfortunately, enjoyed the expected international support. The United Nations 
Programme of Action for African Economic Recovery and Development 1986-1990, 
which gave rise to so much hope, has not produced the desired results. 
Capital flows from North to South have been negative in relation to the flow 
of resources from South to North. 
Nevertheless, my delegation welcomes the adoption by the United Nations 
of the New Agenda for African Development in the 1990s, which will, I hope, 
enhance the impact of United Nations action in the economic and social 
development of the continent. 
For Africa, one thing is clear: recovery and the diversification of 
economic activities require subregional and regional integration. In this 
connection, the establishment of the African Economic Community will enable 
the continent to benefit from the complementarity of its human, natural and 
financial resources and offer at the same time the best opportunities to take 
advantage of major international markets. 

I must stress that Africa is determined to fulfil its part of the 
contract in order to meet all the development targets set forth within the 
framework of the Community. To that end, it needs the constant support of the 
international community. 
Another of our concerns is the situation in South Africa, which has been 
included in our agenda for 46 years. While the international community was 
attempting to derive satisfaction from some of the progress achieved in 
negotiations, the events at Biopatong, along with the deliberate massacres at 
Ciskei on 7 September 1992, have strengthened our belief that the end of 
apartheid was proclaimed much too prematurely. 
My delegation believes that the South african Government must put an end 
to the escalation of violence, free political prisoners and rescind the 
Homelands Law and other discriminatory laws. Similarly, our country 
appreciates the recommendations made by the Secretary-General's Special 
Representative and also welcomes the sending of United Nations observers to 
assist in strengthening the structures established by the peace agreement. 
Negotiation is the only viable solution. The international community must 
encourage the resumption of the talks within the purview of the Convention for 
a Democratic South Africa. 
The situation in many other African countries continues to concern us. I 
am thinking first of Liberia, a fraternal country and neighbour battered by 
destructive internal war. At any early stage the countries of West Africa 
members of the Economic Commission of West African States (ECOWAS) united in 
solidarity to seek a negotiated settlement. A peace plan was drawn up with 
the constant participation of all the parties to the conflict. The recent 
summit meeting of ECOWAS Heads of State, at Dakar, took new steps to make 

the peace plan fully effective. My Government appeals to the world 
Organization, and especially to the Security Council, to give unreserved 
support to the implementation of that plan. 
In addition, hundreds of millions of individuals have fled Liberia to 
seek refuge in Guinea, Cote d'lvoire and Sierra Leone. In Guinea alone there 
are nearly 600,000 refugees, two thirds of whom are children. The suffering 
endured by these human beings calls for additional efforts within the 
framework of the greatly appreciated assistance of the Office of the High 
Commissioner for Refugees. 
What can we say about Somalia, now in flames and so sorely tried by 
famine and drought? My Government believes that peace can return to that 
country only if all the fighting factions display political will and agree to 
dialogue. Only the establishment of an immediate and definite cease-fire will 
enable the Somalians to engage in serious negotiations on the future of their 
country. Indeed, there is no point in turning to international forums for 
some futile recognition or confirmation. Our brothers in Somalia must agree 
to bury the hatchet of war and allow the international community to help them 
to help themselves. 
In addition to the political stakes, the tragedy in Somalia raises thorny 
humanitarian problems, for whose solution emergency measures have been 
effectively implemented through the joint efforts of the United Nations, the 
Organization of the Islamic Conference, the Organization of African Unity and 
many countries and non-governmental organizations. 
As for Angola, the cessation of hostilities and the dialogue opened 
between the parties to the conflict have made it possible to hold pluralistic 
elections. 

Not far away, in Mozambique, the Rome peace negotiations and the recent 
agreement reached in Botswana between RENAMO and the Maputo Government 
represent a decisive step towards settling that long and painful conflict. 
The crisis in Rwanda is the subject of joint discussions to restore 
stability and security among the countries of the subregion. Direct 
negotiations between the Government and the Rwanda Patriotic Front have 
emitted a glimmer of hope that an end may be put to a deadly conflict and that 
the bases of national unity may be strengthened. 

For many years, the crisis in the Middle East has occupied an important 
place in our discussions here in the Organization; it is still one of the 
greatest threats to international peace and security. The Palestinian 
question is at the heart of this formidable crisis. Only the return of all 
their rights to the Palestinian people under the auspices of the Palestine 
Liberation Organization, their sole and legitimate representative, can lead to 
a just, comprehensive and lasting solution. The Government of Guinea urges 
the parties to pursue the peace negotiations. By the same token, we support 
any other initiative directed towards breaking the log-jam in this situation 
quickly. 
With regard to Cambodia, the establishment of a Supreme National Council 
in Cambodia headed by Prince Norodom Sihanouk is putting an end to a very 
difficult war and heralds the dawn of a new period which will, we hope, be 
characterized by a climate of tolerance and peaceful coexistence. 
Despite the efforts of the international community, engagements of a rare 
violence are tearing apart the republics of the former Yugoslavia. Every day 
the peoples of these lands are seeing their historic legacy, which it took 
them centuries to build, reduced to ruins. 
International pressure must continue to be brought to bear in order to 
assert international legality and human rights and to ensure they are 
respected. We welcome the peace efforts of the London Conference and the 
recent summit conference of the non-aligned countries. 
With regard to the question of Korea, my delegation supports the 
reunification process on the peninsula, from which nuclear weapons should be 
precluded. My Government appreciates all the efforts towards reconciliation, 
non-aggression, exchanges and cooperation between the two Koreas with a view 
to their peaceful reunification. 

The spectacular and most often rapid transformations taking place in the 
world today should have beneficial effects for disarmament and arms control. 
Even if on the bilateral level we are seeing agreements with regard to 
reducing or destroying certain types of weapons, at the multilateral level 
negotiations are marking time. 
The disappearance of the bipolar world is tending to make the senseless 
arms race incomprehensible. However, in this new context, the risk of war has 
not yet been ruled out, because of the existence of arsenals of weapons of 
mass destruction, particularly nuclear weapons. This is why the Republic of 
Guinea will continue to appeal urgently for general and complete disarmament. 
My delegation welcomes the appreciable results achieved in the 
negotiations on the signing of a convention on chemical weapons. However, the 
principal issues that are the cornerstone of disarmament, namely, the 
prohibition of nuclear tests and the arms race and the prevention of a nuclear 
war, have not experienced the same positive development. 
Moreover, the close interconnection established in 1987 by the 
International Conference on the Relationship between Disarmament and 
Development is still just as important: a reduction in military expenditures 
and budgets could boost economic and industrial activity in the have-not 
countries while strengthening the economic and social development efforts of 
developing countries. 
In recent years, relations between States have expanded and diversified. 
Multilateralism is strengthened as a result. The large number of States 
Members of the universal Organization increasingly reflects their desire to 
engage in integrated and coordinated action at the international level in 
order to take up the various challenges: the challenge of peace, the 

challenge of economic and social development and the challenge of the 
environment. 
Here is where multilateral relations must play an important role in 
mapping out the new order, which mankind hopes will be democratic and will 
generate prosperity for all. This is the path of multilateralism that the 
non-aligned countries recently embarked upon in Djakarta. Our Organization 
should take this duly into account in future international relations. 
The United Nations is in the process of carrying out positive work on 
various fronts; this is work which gives it undeniable authority, particularly 
in the area of the settlement of conflicts. Never before has there been such 
a strong consensus regarding the profound significance of peace. 
The aspiration of peoples to justice, security and greater prosperity has 
everywhere initiated an enormous process of social transformation, which is 
perceived as the obvious sign of democratic change. In the Republic of 
Guinea, the democratic transition is taking place peacefully. The 
constitutional institutions, governed by the principle of the separation of 
powers, are being established. Some 40 parties are engaged in the guest for 
political power. A supreme court, in which is invested the judicial power, 
will ensure that elections take place in a regular way. The legislative 
elections are scheduled for December 1992, followed immediately by 
presidential elections in 1993. 
The Government is pursuing a coherent policy of transition on the basis 
of dialogue and transparency. In any case, the form of democracy must be 
adjusted to suit the historical, economic, social and cultural realities of 
each country. 

The Government of Guinea, resolutely committed to building a State of 
law, supports the actions of the international community to promote and 
develop human rights. In this respect, Guinea welcomes the convening of the 
World Conference on Human Rights in June 1993 and the international conference 
on the African child scheduled for November 1992 in Dakar. Here I wish to 
appeal urgently to the international community as a whole, and particular to 
the donors, to finance the various national programmes of action prepared in 
the context of the decade for children. 
Two important international events are to be commemorated in a few days' 
time by this Assembly, which will devote plenary meetings to them: the end of 
the United Nations Decade of Disabled Persons and the tenth anniversary of the 
adoption of the International Plan of Action on Ageing. My Government, which 
is always sensitive to the fate of these two social categories and their 
sufferings, is devoting a major part of its efforts under its national 
development programmes to them, and endorses the measures adopted as part of 
the Decade of Disabled Persons as well as those taken under the International 
Plan of Action on Ageing. 
For development strategies and programmes to be viable, they must pay 
particular attention to the problem of the environment. That is why my 
delegation requests the countries of the North to participate fully in 
financing Agenda 21, as defined and adopted in Rio, for the protection of the 
environment and lasting development. 
Another major source of concern is the production and consumption of 
drugs and the illicit traffic in them. To get rid of this scourge once and 
for all, police pressure, the destruction of plantations and the prohibition 
of money laundering must be backed up with the parallel development and 
promotion of substitute crops. 

The revitalization of the United Nations system is now a categorical 
imperative. This revitalization should in particular include enlarging the 
Security Council with a view to ensuring that a larger number of countries 
participate as permanent members. That reform could also make that vital 
body, responsible as it is for maintaining international peace and security, 
more efficient and effective. Expanding the Council is, in our opinion, one 
of the fundamental aspects of the democratization of international relations 
that is now needed. 
The Government of the Republic of Guinea attaches the utmost importance 
to the strengthening of the role of the United Nations and to respect for the 
principles of its Charter, which is a prerequisite for the advent of a new 
order based on justice for all and on peace, prosperity and international 
solidarity. 
